UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                        No. 17-3103

                           UNITED STATES OF AMERICA

                                            v.

                                 IBRAHIM MCCANTS,
                                          Appellant

                               (D.N.J. 2:15-cr-00551-001)

                                   ________________

                          SUR PETITION FOR REHEARING



Present:      SMITH, Chief Judge, MCKEE, AMBRO, CHAGARES, JORDAN,
              HARDIMAN, GREENAWAY, JR., KRAUSE, RESTREPO, BIBAS, and
              PORTER, Circuit Judges.


       Upon consideration of the petition for rehearing filed by appellant in the above-

entitled case by the judges who participated in the decision of this Court and by all other

available judges of the circuit in regular active service, it is hereby ORDERED that the

request for rehearing before the original panel is GRANTED. In light of the action taken

by the panel, the petition for rehearing en banc is DISMISSED. The opinion and judgment

entered December 18, 2018 are hereby VACATED. A subsequent opinion and judgment

will be issued concurrently herewith.
       The motion by the Federal Public and Community Defender Organizations within

the Third Circuit to proceed as an amicus and the motion by appellant to file a reply to

appellee’s response to the petition for rehearing are granted.



                                          BY THE COURT,

                                          s/ Thomas M. Hardiman
                                          Circuit Judge
Dated: April 5, 2019

kr/cc: Mark E. Coyne, Esq.
       Richard J. Ramsay, Esq.
       Louise Arkel, Esq.
       Leticia Olivera, Esq.
       Brett G. Sweitzer, Esq.